Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 04/14/2020 has been reviewed.
Claims 1-24 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As to claim 12, the claim recited “12. The method of claim 1, wherein the respective range of clustering key values of one or more the clustered data blocks in the second group of clustered data 
Claim 24 is likewise rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12-14, 16-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20140344221 to Novik et al. (hereinafter “Novik”).
As to claim 1, Novik teaches a method comprising (computer implemented method in a system comprising data processing hardware and memory hardware, par. 0023-0033): 
receiving, at data processing hardware, a first group of clustered data blocks sorted by a clustering key value (par. 0057, contiguous range of key values), each clustered data block in the first group of clustered data blocks comprising a respective range of the clustering key values that do not 
receiving, at the data processing hardware, a second group of clustered data blocks sorted by the clustering key value (par. 0057, contiguous range of key values), each clustered data block in the second group of clustered data blocks comprising a respective range of clustering key values that do not overlap with any of the ranges of clustering key values of the other clustered data blocks in the second group of clustered data blocks (par. 0094-0103, second group of clustered data blocks of table 304C to perform MERGE AT (boundary_value_range) moves data within the boundary_value range distributed across two of more federation members into a single new destination federation member. Rows in federated tables with federation key instances at the edges of the boundary_value_range can be included or excluded form the merge based on configuration); 
generating, by the data processing hardware, one or more split points for partitioning the first and second groups of clustered data blocks into a third group of clustered data blocks (par. 0094-0103, group of clustered data blocks of table 304B and 304C to perform MERGE AT (boundary_value_range) moves data within the boundary_value range distributed across two of more federation members into a single new destination federation member. Rows in federated tables with federation key instances at the edges of the boundary_value_range can be included or excluded form the merge based on configuration); and 
partitioning, by the data processing hardware, using the one or more generated split points, the first and second groups of clustered data blocks into the third group of clustered data blocks, each 
As to claim 2, Novik teaches the method of claim 1, wherein a columnar database table stores the first and second groups of clustered data blocks (Fig. 3B, 4A, par. 0094-0103, clustered data blocks are stored in tables).
As to claim 4, Novik teaches the method of claim 1, wherein partitioning the first and second groups of clustered data blocks into the third group of clustered data blocks occurs without performing any shuffling operation on the data blocks in the first and second groups of clustered data blocks (par. 0008-0011, 0057, 0083, 0105, partitioning of contiguous data online without shuffling operation).
As to claim 5, Novik teaches the method of claim 1, wherein partitioning the first and second groups of clustered data blocks into the third group of clustered data blocks comprises: identifying which clustering key values in the first group of clustered data blocks and the second group of clustered data blocks fall between adjacent split points; and for each clustered data block in the third group of clustered data blocks, merging the identified clustering key values that fall within the corresponding 
As to claim 6, Novik teaches the method of claim 1, wherein at least one clustered data block in the third group of clustered data blocks comprises a portion of the respective range from one of the data blocks of the first or second groups of clustered data blocks that does not overlap with any of the respective ranges of the other clustered data blocks of the other one of the first or second groups of clustered data blocks (par. 0008-0011, 0057, 0083, 0105, partitioning of contiguous data online).
As to claim 7, Novik teaches the method of claim 1, wherein at least one clustered data block in the third group of clustered data blocks comprises a portion of the respective range from one of the data blocks of the first or second groups of clustered data blocks and one of the data blocks from the other one of the first or second groups of clustered data blocks (par. 0094-0103, group of clustered data blocks of table 304B and 304C to perform MERGE AT (boundary_value_range) moves data within the boundary_value range distributed across two of more federation members into a single new destination federation member. Rows in federated tables with federation key instances at the edges of the boundary_value_range can be included or excluded form the merge based on configuration. Such as , rows of data in federated tables 304B and 304C can be merged into federated table 304D (with some rows potentially remaining at federated tables 304B and 304C) based on federation key values).
As to claim 8, Novik teaches the method of claim 1, wherein at least one clustered data block in the third group of clustered data blocks comprises a portion of the respective range from two of the 
As to claim 9, Novik teaches the method of claim 1, wherein generating the one or more split points comprises determining a plurality of quantiles for the first and second groups of clustered data blocks (par. 0094-0103, group of clustered data blocks of table 304B and 304C to perform MERGE AT (boundary_value_range) moves data within the boundary_value range distributed across two of more federation members into a single new destination federation member. Rows in federated tables with federation key instances at the edges of the boundary_value_range can be included or excluded form the merge based on configuration. Such as , rows of data in federated tables 304B and 304C can be merged into federated table 304D (with some rows potentially remaining at federated tables 304B and 304C) based on federation key values).
As to claim 10, Novik teaches the method of claim 9, wherein each split point of the one or more split points corresponds to a different quantile of the plurality of quantiles (par. 0094-0103, group of clustered data blocks of table 304B and 304C to perform MERGE AT (boundary_value_range) moves data within the boundary_value range distributed across two of more federation members into a single new destination federation member. Rows in federated tables with federation key instances at the edges of the boundary_value_range can be included or excluded form the merge based on configuration. Such as , rows of data in federated tables 304B and 304C can be merged into federated 
As to claim 12, Novik teaches the method of claim 1, wherein the respective range of clustering key values of one or more the clustered data blocks in the second group of clustered data blocks overlaps with the respective range of clustering key values of at least one of the clustered data blocks in the first group of clustered data blocks (par. 0103-0117, When MERGE is complete, the new destination federation member contains all up to date data from the source federation members. The source federation members can retained or dropped. As such, when source federation members retains transferred data blocks, range of clustering key values of one or more the clustered data blocks overlaps with destination partition).
Regarding claims 13, 14, 16-22, 24, is essentially the same as claims 1, 2, 4-10, 12 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novik, and further in view of U.S. Patent No. 9607019 to Swift et al. (hereinafter “Swift”).
As to claim 3, Novik teaches the method of claim 1. Novik does not explicitly teach wherein a number of the one or more split points generated is based on a number of data blocks in the first and second groups of clustered data blocks and a size of each of the data blocks as claimed.
Swift teaches wherein a number of the one or more split points generated is based on a number of data blocks in the first and second groups of clustered data blocks and a size of each of the data blocks (col. 7 ln. 43-col. 9 ln. 50, split points based on number of records, partition and data blocks, as such, the split point can be skewed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Novik with the teaching of Swift because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Swift would allow Novik to “automatically and split tables into partitions by determining an appropriate split point for a partition” (Swift, col. 2 ln. 17-47).
Regarding claim 15, is essentially the same as claim 3, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 



Allowable Subject Matter
Claims 11 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168